Citation Nr: 0020636	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative residuals of a supernumerary digit on the right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 and July 
1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the issue on appeal.


FINDINGS OF FACT

1.  The August 1987 Board decision which denied service 
connection for postoperative residuals of a supernumerary 
digit on the right foot are final.

2.  The evidence submitted subsequent to the August 1987 
Board decision does not bear directly and substantially upon 
the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for postoperative residuals of a supernumerary 
digit on the right foot.


CONCLUSIONS OF LAW

1.  The August 1987 Board decision which denied entitlement 
to service connection for postoperative residuals of a 
supernumerary digit on the right foot are final.  38 U.S.C.A. 
§§ 5107, 7104, 7105 (West 1991); 38 C.F.R. § 3.104 (1999).

2.  The evidence received subsequent to the August 1987 Board 
decision is not new and material and does not serve to reopen 
the veteran's claim of entitlement to service connection for 
postoperative residuals of a supernumerary digit on the right 
foot.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the veteran did not perfect an appeal of 
the September 1967 rating decision which denied his claim of 
entitlement to service connection for postoperative residuals 
of a supernumerary digit on the right foot.  An August 1987 
Board decision also denied entitlement to service connection 
for postoperative residuals of a supernumerary digit on the 
right foot.  Those decisions are final.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The August 1987 Board decision addressed 
both direct service connection, which was denied on the basis 
that the disability was a congenital defect, and service 
connection based upon aggravation of the congenital defect 
during service.

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
postoperative residuals of a supernumerary digit on the right 
foot subsequent to the August 1987 Board decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Congenital and developmental defects 
are not diseases or injuries for which service connection may 
be established.  38 C.F.R. § 3.303(c) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).

For wartime service and peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  Due regard will be given 
the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and 
other hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 C.F.R. § 3.306(b) (1999).

The August 1987 Board decision found that the veteran's 
postoperative residuals of a supernumerary digit of the right 
foot were the result of a congenital or developmental 
abnormality, the supernumerary digit.  The August 1987 Board 
decision also found that the operation performed upon the 
supernumerary digit was an ameliorative procedure performed 
upon a nonservice-connected disability and that the 
nonservice-connected disability had not otherwise increased 
in severity during the veteran's service.

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of the claim, the 
veteran must produce evidence, which in conjunction with the 
evidence already of record, either shows that the veteran's 
supernumerary digit was not a congenital or developmental 
abnormality, or that the condition increased in severity 
beyond the performance of and residuals of an ameliorative 
surgery and thus was aggravated in service.

The evidence received subsequent to the August 1987 Board 
decision consists of VA medical records, statements in 
support of the veteran's claim, claims statements submitted 
by the veteran, and the transcript of the May 2000 personal 
hearing.

The veteran has submitted new VA medical records.  These 
records relate to the treatment of the veteran's current foot 
disability.  However, those medical reports do not provide 
evidence which shows that any postoperative residuals of a 
supernumerary digit of the right foot were not the result of 
a congenital or developmental defect or that the veteran's 
supernumerary digit condition was aggravated in service 
beyond the performance of and residuals of the ameliorative 
surgery.  Such a showing would be required in order for the 
evidence to bear directly and substantially upon the 
veteran's claim such that the evidence would be so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Therefore, the medical 
evidence submitted subsequent to the August 1987 decision, 
while for the most part new, is not material because it does 
not bear directly and substantially on the specific matter of 
the veteran's claim.

The veteran, in his claims statements and May 2000 at his 
personal hearing, contends that his current foot disability 
is related to his service.  He contends that he had no 
problems with the supernumerary digit until entering service 
and that the preexisting condition was aggravated by his 
service.  However, he has not provided competent medical 
evidence which verifies those assertions.  These statements 
relating to his claim are essentially the same as assertions 
the veteran made in connection with the prior claim, and were 
considered at the time of the August 1987 Board decision.  
Therefore, those assertions do not constitute new evidence.

Furthermore, where a claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Lay persons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran simply has not submitted competent medical evidence 
which demonstrates that his supernumerary digit was not a 
congenital or developmental abnormality or that his 
supernumerary digit condition was aggravated in service 
beyond the performance of and residuals of the ameliorative 
surgery.  Therefore, the veteran's claims statements are not 
material as they do not bear directly and substantially upon 
the veteran's claim such that they must be considered in 
order to fairly decide the merits of the claim.

The Board finds that the veteran has not submitted evidence 
which shows that any postoperative residuals of a 
supernumerary digit of the right foot were not the result of 
a congenital or developmental abnormality or that the 
supernumerary digit condition increased in severity during 
service beyond the performance of and residuals of the 
ameliorative surgery.  Such evidence would be required in 
order for any new evidence to be material.  Accordingly, the 
Board finds that new and material evidence has not been 
received to reopen the veteran's claim of entitlement to 
service connection for postoperative residuals of a 
supernumerary digit on the right foot and that claim is not 
reopened.









	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for postoperative 
residuals of a supernumerary digit on the right foot, and the 
benefits sought on appeal with regard to that disability 
remain denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

